Citation Nr: 1740738	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  09-37 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than January 16, 2009, for the award of a total disability rating due to individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran was a member of the Army National Guard and had an initial period of active duty training from October 1983 to February 1984, with subsequent periods of active and inactive duty for training. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina, which granted a TDIU with an effective date of January 16, 2009.  

The Veteran filed a notice of disagreement on the issue of entitlement to an earlier effective date, and in October 2009, the RO denied the claim.  The Veteran has appealed. 

In October 2011, the Veteran testified at a Central Office Board hearing before the undersigned.  A  transcript of the hearing is of record.  In February 2012, and February 2016, the Board remanded the issue for additional development.

(The issue of entitlement to special monthly compensation (SMC) based on loss of use of the right foot will be the subject of a separate Board decision).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran filed a claim for a TDIU no earlier than May 5, 2009.

2.  In August 2009, the RO granted a TDIU, and assigned an effective date of January 16, 2009.

3.  Prior to January 16, 2009, the Veteran was service-connected for depressive and anxious mood, evaluated as 30 percent disabling; residuals, arthrodesis, right great toe with excision of tarsal bones, evaluated as 100 percent disabling between February 2, 2008 and November 30, 2008 (i.e., a temporary total evaluation under 38 C.F.R. §§ 4.29 and 4.30), and as 10 percent disabling as of December 1, 2008; peroneal nerve damage, right foot, evaluated as 20 percent disabling; a right ankle condition, evaluated as 10 percent disabling; and scars, right foot, evaluated as 10 percent disabling.  Apart from the period for which he was assigned a temporary total evaluation (February 2, 2008 to November 30, 2008), his combined evaluation was 60 percent.

4.  Prior to January 16, 2009, factors warranting a referral for TDIU on an extraschedular basis were not present.


CONCLUSION OF LAW

An effective date prior to January 16, 2009, for the grant of a TDIU is not warranted. 38 U.S.C.A. § 5110(b)(2) (West 2015); 38 C.F.R. §§ 3.321(b)(1), 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran argues that he is entitled to an effective date prior to January 16, 2009, for a TDIU.  It is argued that the Veteran's work history establishes that he was not capable of more than marginal employment.  See Veteran's former representative's arguments, received in June 2009 and November 2011.  It is further argued that the Veteran was entitled to a TDIU on an extraschedular basis prior to January 16, 2009.  Id.  In a report of general information (VA Form 119), dated in September 2009, the Veteran requested an effective date in 2008, because he had not worked during that year.  See Veteran's notice of disagreement, received in October 2009.  

During his hearing, held in October 2011, it was requested that an effective date of October 1, 2008 be granted for a TDIU.  The Veteran testified that he had last worked stocking shelves for an internet company between June and December of 2007.  He stated that he left due to his symptoms (mostly pain and tingling), that he cannot stand for long periods of time, or walk far, and that his symptoms put him in a "negative frame of mind."   

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2). 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In general, the effective date of an award of increased compensation shall be the earliest as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2015); 38 C.F.R. § 3.400(o) (2016); Harper v. Brown, 10 Vet. App. 125 (1997). 

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000). 

"The mere presence of the medical evidence does not establish an intent on the part of the [claimant] to seek . . . service connection."  Brannon v. West, 12 Vet. App. 32, 35 (1998)).  In the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information which refers to a disability in and of itself is not an informal claim for VA benefit.  Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007).  A veteran's attempt to obtain treatment does not comprise a claim.  Dunson v. Brown, 4 Vet App. 327, 330 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). 

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran. 38 C.F.R. §§ 3.341 (a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b). 

In adjudicating claims for TDIU, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be held to exist on a facts found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.; see also Faust v. West, 13 Vet. App. 342, 355 (2000).  

In July 2007, the RO granted service connection for a depressive and anxious mood, and a right great toe injury with arthritis MTP (metatarsophalangeal) joint.  

In June 2008, the RO granted a temporary total evaluation based on hospitalization for surgery to the Veteran's right great toe, from February 22, 2008 to March 31, 2008, followed by a 10 percent rating as of April 1, 2008.  See 38 C.F.R. § 4.29 (2016).

In September 2008, the RO granted a claim for an extension of a temporary total evaluation based on convalescence for surgery of the right great toe, to the extent that it extended the Veteran's temporary total evaluation to September 30, 2008, with a 10 percent rating as of October 1, 2008.  See 38 C.F.R. § 4.30 (2016).  

In March 2012, the RO granted a claim for an extension of a temporary total evaluation based on surgery of the right great toe, to the extent that it extended the Veteran's temporary total evaluation to November 30, 2008, with a 10 percent rating as of December 1, 2008.  Id.  
With regard to the date of the TDIU claim, a "report of general information" (VA Form 119), dated May 5, 2009, shows that the Veteran reported that he desired to file a claim for a TDIU.  This was accepted as a claim for a TDIU.  See March 2010 statement of the case.  

The RO sent the Veteran a duty-to-assist letter with regard to the TDIU issue on May 15, 2009.

A formal TDIU claim (VA Form 21-8940) was later received in June 2009.  In his formal claim, the Veteran indicated that he had last worked as a security guard between April and October of 2007, with a highest gross earnings per month of $700.  The only employment he listed prior to that was employment as a security guard for a temp agency, between November 2007 and December 2007 (presumably the references to 2007 were typographical errors, and is a reference to "2006," although this is not clear), with a highest gross earnings per month of $500.  He further indicated that he had two years of college, and training in automotive mechanics, and that he left his last job due to his disability.  He stated that the most he had ever earned in one year was between 1984 and 1985, as a security guard, during which time he made $13,000.  He indicated that he believed that he was prevented from securing or following any substantially gainful occupation due to his service-connected right great toe and anxious mood disorders.  

The record does not show that the Veteran filed an informal or formal claim for a TDIU prior to May 5, 2009, nor has the Veteran so argued.  Therefore, a TDIU may be warranted no earlier than one year prior to receipt of the claim, i.e., May 5, 2008, if supported by the evidence.  38 C.F.R. § 3.400(o)(2).  

Prior to January 16, 2009, the Veteran was service-connected for: depressive and anxious mood, evaluated as 30 percent disabling; residuals, arthrodesis, right great toe with excision of tarsal bones, evaluated as 100 percent disabling between February 22, 2008 and November 30, 2008 (i.e., a temporary total evaluation under 38 C.F.R. §§ 4.29 and 4.30), and as 10 percent disabling as of December 1, 2008; and scars, right foot, evaluated as 10 percent disabling.  Apart from the period for which he was assigned a temporary total evaluation (February 22, 2008 to November 30, 2008), his combined evaluation was 70 percent.  See e.g., August 2014 rating decision. 

Given the foregoing, the Veteran did not meet the percentage requirements of 38 C.F.R. § 4.16(a) for TDIU during the time period in issue, and the claim for an earlier effective date for a TDIU prior to January 16, 2009 must be considered under the criteria of 38 C.F.R. § 4.16(b) (2016). 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of the Compensation and Pension Service for consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who do not meet the percentage standards of 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2016). 

Ordinarily, VA's Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91 (1991), 57 Fed. Reg. 2317 (1992).  Factors such as employment history, as well as educational and vocational attainments, are for consideration. 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) than for purposes of a TDIU claim under 38 C.F.R. § 4.16.  While 38 C.F.R. § 3.321(b)(1) requires marked interference with employment, 38 C.F.R. § 4.16 requires evidence of unemployability.  Kellar v. Brown, 6 Vet. App. 157 (1994).

Although the Board is precluded from initially assigning an extraschedular rating, the Board may review the adjudication of an extraschedular rating once the Director of the Compensation and Pension Service determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423 (2009); Floyd v. Brown, 9 Vet. App. 88 (1996).

Records associated with the Social Security Administration (SSA) show that the Veteran asserted that his ability to work was limited due to bipolar disorder, and dysthymia, with impairments in memory, and drowsiness due to associated medication, and difficulties functioning around people.  He indicated that his conditions first interfered with his ability to work in January 2006, and that he had not worked, and that he had been rendered unable to work, as of December 15, 2007.  He stated that he had been terminated for missing too many work days, and that he had missed three days of work due to medications he was taking for dysthymia.  He stated that he was taking Clonazepam, Seroquel, and Zoloft.  

SSA records include a "psychological functional capacities evaluation form," (PFCE) and a psychological report, both dated in June 2008, completed by Dr. F.K.  The PFCE notes that there was "none" to moderate impairment in various aspects of the Veteran's functioning.  The diagnoses were mood disorder NOS (not otherwise specified), and rule out cocaine abuse.  Dr. F.K. indicated that the Veteran was capable of sustaining "at least sedentary (sitting with customary breaks, for six to eight hours) level of activities for an eight hour day, forty hours per week."  

The June 2008 psychological report shows that the Veteran asserted that he was emotionally and physically unable to work.  He stated that he has nerve damage in his right foot, and a history of psychiatric hospitalization for depression over five years' before.  He stated that he could not retain employment because he could not stand for extended periods.  The Axis I diagnoses were mood disorder, not otherwise specified, and rule out cocaine abuse.  The Axis V diagnosis was a global assessment of functioning (GAF) score of 65.  This GAF score is evidence of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV").  

A July 2008 VA report notes that the Veteran has a plate with eight screws inserted in his right foot.  The diagnostic impression was severe foot injury, status post surgery with inability to hold on to gainful employment at the present time.  

An October 2008 report from a private physician, Dr. R.S., notes, "I think with a sore stiff shoulder and the problems with his foot, it is unlikely that he could work at his regular job which is as a security guard, at least at the present time."  This report states that the Veteran underwent right shoulder surgery in July 2008, and that he required physical therapy in order for his shoulder condition to improve.  With regard to the Veteran's right foot condition, he complained of numbness and tingling.  On examination, there was no evidence of a peripheral neuropathy.  He had normal vibration sense and he was able to feel monofilament nylon on the plantar surface of his foot.  There was numbness along the distribution of the deep peroneal nerve, and over the medial border of the foot and big toe.  There was no indication for further surgery.   

Several "clinical updates" from Dr. R.S., are of record.  Three of these reports indicate that the Veteran was not to work from December 10, 2007 "until his next evaluation," due to right shoulder and right great toe symptoms.  In a fourth report, dated in November 2008, Dr. R.S. indicated that the Veteran was not to work from November 3, 2008 "until his next evaluation."  He commented, "unable to do anything other than sedentary work."  

As an initial matter, the Board finds that the Veteran is not a credible historian.  As noted infra, the Veteran's reported work histories are substantially conflicting.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  In addition, VA progress notes show that he has been diagnosed with disorders that include cocaine abuse, and a psychotic disorder (schizoaffective disorder) (indicating he may be responding to internal stimuli) (see 38 C.F.R. § 3.384 (2016)), that he refused to provide a urine sample, that he has a history of at least one disturbance at a VA facility that escalated into a verbal confrontation that required an intervention by the police, and that he has expressed a clear desire for monetary gain ("complaining that the Government was delaying and short-changing him on his benefits" and "states he has been trying to get compensation for various issues for some time and the VA is not cooperating").  See e.g., VA progress notes, dated in February, May, June, and July of 2008; November 2013; February and April of 2014; see also report from Crozer Keystone Health System, dated in May 2009 (noting diagnoses of psychotic disorder not otherwise specified, and history of cocaine abuse).  Given the foregoing, the Appellant is found not to be an accurate historian.  Id.; see also Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

The Board also finds that a referral for a TDIU pursuant to 38 C.F.R. § 4.16(b) is not warranted.  The Board first notes that a temporary total evaluation was in effect during the majority of the time period in issue, from February 22, 2008 to November 30, 2008, due to hospitalization and convalescence involving the Veteran's service-connected right great toe disability.  While this fact does not per se foreclose the possibility of a referral pursuant to 38 C.F.R. § 4.16(b), medical reports should be read as a whole, in their full context.  Lee v. Brown, 10 Vet. App. 336, 338 (1997); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  Here, while there is some evidence dated in 2008 that the Veteran could not work, at least in part, due to his right great toe disability, this evidence was dated during the time in which he was receiving a temporary total evaluation based on his right great toe, and during which he is considered to have been in recovery and convalescence from surgery in February 2008.  See 38 C.F.R. §§ 4.29 and 4.30 (38 C.F.R. § 4.30 specifically provides that a physical examination may be required in order to reevaluate the service-connected disability in issue).  In this regard, this evidence includes "clinical updates" from Dr. R.S. that were written in contemplation of, or subsequent to, (nonservice-connected) right shoulder surgery in July 2008.  In October 2008 Dr. R.S. stated that it is unlikely that the Veteran could work at his regular job due to both his right foot symptoms, and his (nonservice-connected) right shoulder symptoms.  He qualified his comment with the term "at least at the present time," which indicates that the Veteran's postoperative symptoms were subject to improvement.  See also Dr. R.S. dated in October 2008 (noting that the Veteran was "6 weeks convalescing"); July 2008 VA report (containing the qualifier "at the present time").  This interpretation of this evidence is consistent with the fact that the Veteran was recovering from both right foot surgery and right shoulder surgery at the time those reports were created.  

With regard to the other evidence of record, in June 2008, the Veteran was assigned a GAF score of 65 and in an associated conclusion from Dr. F.K., he stated that the Veteran was capable of sustaining "at least sedentary level of activities for an eight hour day, forty hours per week."  A statement from Dr. R.S., dated in November 2008 indicates that the Veteran was able to do sedentary work.  This evidence indicates that the Veteran was not unemployable, and it weighs against the argument that a referral for a TDIU pursuant to 38 C.F.R. § 4.16 (b) is warranted.  

To the extent that it has been argued that the Veteran was capable of no more than marginal employment in 2008, this argument is based on the Veteran's reported work history, as noted in his June 2009 formal claim (VA Form 21-8940).  See Veteran's former representative's arguments, received in June 2009 and November 2011.  In that form, he indicated that he had last worked as a security guard in December 2007, for $700 per month.  However, in October 2011, he testified that he had last worked at a different job, one requiring significant physical abilities, until December 2007.  Specifically, he testified that he had stocked shelves for an internet company, and that this job required "a lot of lifting, heavy lifting" and "using forklifts."  Furthermore, a review of his job history in his SSA application notes work as a security guard from 1991 to October 2007 at $9 per hour, and as a stocker from 1997 to December 15, 2007 at $8 per hour (both jobs were stated to have been 8 hours per day, five days per week).  Therefore, his reported work histories are substantially conflicting, they are inconsistent with his claim that he made no more than $700 per month (40 hours per week x 4 weeks per month x $8-9 per hour = no less than $1,280 per month), and his written and oral testimony has been afforded reduced probative value.  Caluza.  There is no competent medical evidence to show that he is capable of no more than marginal employment.  In this regard, there are two opinions of record, from Dr. R.S. and Dr. F.K., which state that the Veteran was capable of sedentary employment.  Neither of these opinions contain any indication that such sedentary employment was no more than marginal in nature.  Accordingly, the Board finds that the evidence is insufficient to show that the Veteran was capable of no more than marginal employment during the time period in issue.  Ortiz-Valles v. McDonald, 28 Vet. App. 65, 71 (2016).  

In summary, prior to January 16, 2009, the Veteran was not shown to have met the requirements for a referral for a TDIU pursuant to 38 C.F.R. § 4.16 (b), and the Board finds that prior to January 16, 2009, the preponderance of the evidence is against a referral for a TDIU on an extra-schedular basis.  As there is no other possible basis for an earlier effective date for TDIU, the claim is denied. 

In reaching this decision, the Board considered the benefit- of-the-doubt rule.  However, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  38 U.S.C.A. § 5107 (b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Further, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has testified at a hearing before the Board.    
In February 2016, the Board remanded this claim.  The Board directed that the claim be readjudicated in light of all the evidence of record.  In April 2016, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

An effective date prior to January 16, 2009 for the grant of a TDIU is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


